Him,, C. J., (dissenting.) When this case was decided last term, I participated in the decision, and was in full accord with the opinion affirming the case. On motion for re-hearing the question of the damages, and the effect of the act of April 25, 1901, attempting to preclude inquiry into the amount of damages under certain circumstances, were resubmitted to counsel, with other similar cases, for further argument. My health has enforced my absence from the court, and I have not participated in any of the proceedings on the motion for rehearing, and am writing this dissenting opinion in Arizona, and am dependent upon memory alone for the facts in the record. My impressions of the act of April 25, 1901, were that it was a valid exercise of the legislative power, and did not impair the constitutional jurisdiction of the court, but merely regulated the practice in appeals in a certain class of cases. But I have not seen the briefs of counsel, nor heard the argument on this subject, and am not prepared to discuss the constitutionality of that act, and such is not the purpose of this dissent. It is a mooted question whether dissenting opinions are proper, but I think the better thought on the subject is that they serve an useful purpose. If the majority opinion is fundamentally sound, the minority opinion will demonstrate it by lacking the basic elements itself, and the truth is thereby justified by the weak attack upon it. If the majority opinion is not fundamentally sound, and the minority is, those who come after have the better reason pointed out, and can, and should overturn the erroneous decision. It is in the hope that the reasons that I give will commend themselves to those who sit in judgment after we pass from authority, so that this case will not become fixed in our jurisprudence as a precedent, that this dissent is written. The judgment reversed was for the sum of $10,000. The evidence of the earnings of the deceased, reduced under the ordinary and usual rules of computation, sustains a verdict for a few hundred dollars less than $5,000. I do not recall the exact figures, but approximately $5,000. The only other item to sustain the other $5,000 of the verdict was the loss to the children of a father’s care and instruction. The law on this subject was correctly presented to the jury, and the only question is whether $5,000 on this account is excessive. The evidence showed that the deceased was quite a poor man, with a large family of children, most of whom were minors, and several of tender years. He was a hard-working, sober, upright, Christian man. He took active part in church work, and required his children to attend Sabbath school, and was devoted to them, and was spending his life laboring for them and trying to raise them properly. While recognizing that money cannot compensate for such a loss, yet the law authorizes juries to assess a sum supposed to be an equivalent, as near as money could make it, of the loss of parental care and instruction. It is, at best, an elusive and uncertain element, to be requited in coin of the realm; but when the courts take from juries the determination of such questions, which from their very nature can best be determined by twelve men from the body of the county of “reasonable information and fair intelligence”, then the confusion becomes confounded. All the courts should do with verdicts in such cases is to let them alone unless they are so grossly disproportionate to the subject-matter as to evidence having been produced by passion and prejudice. Then they should promptly be set aside, and a new trial granted, and not pared down. I am aware of the fact that there are several decisions of this court which are direct precedents for the order herein. The leading case on the subject was delivered, if I recall it correctly, between 15 and 20 years ago, and the limit in dollars and cents was pretty plainly indicated. Other cases have followed it, but it cannot be said that there has ever been any settled amount or maximum for this element of damage. Each case has stood on its own facts, and has not sought to go beyond them. There are two reasons why I do not think these cases should control this one. (1). They settle no principle of law, and are merely the opinions on the amounts in the given cases before the court, and should not be of much weight in another case'where the facts are necessarily different. The opinion of judges on such propositions should not be considered as settling principles like decisions affecting title to real estate or rules of commercial paper. These amounts held excessive or not excessive in individual cases are but applications of principles, and not principles themselves, and hence should not carry the weight of stare decisis, and were not intended by their authors as carrying weight beyond the peculiar facts of the case then before the court. (2.) Even if these decisions are regarded as precedents, yet the change in the earning power of money in the last 20 years must be considered. Twenty years ago ten per cent, was the prevailing rate in Arkansas, and usury was exacted all over the State, notwithstanding the heavy penalty against it. Today six per cent, is considered a splendid investment for large_ sums. The object in awarding damages for the death of a husband or father 1 is. to attempt to pecuniarily compensate for the revenue lost by •reason of his .death, and for his children this additional sum to compensate'for parental care and instruction. Therefore in calculating .the amount the revenue-producing quality is the point of view, and a decision holding $1,000 to be reasonable -20 years ago should be authority today for $2,000. For these reasons prior decisions of the court on this question do not seem to me should" be controlling. But, beyond all question of precedent, I put the correct view upon the broader proposition that the jury did right in allowing at least $5,000 to these minor children for loss of parental care. The evidence shows the father was giving, and doubtless would have continued to give, them instructions which would lead them to be Christian men and women and members of one of the great religious denominations, and was sending them to school, and was educating them as his means permitted. Of course, no sum can compensate such loss, and it will not do to say, because no sum will compensate it, that no verdict is excessive. There must be reason and moderation in all things, and only a sum sustained which may appear to the court to be rendered responsive to evidence justifying the sum awarded. The character of the man, what he was doing for his children as earnest of what he would do for them, are the principal matters to consider in approximating a sum to represent this intangible, yet substantial, element of damage. Under the evidence in this case, I think the amount awarded by the jury was moderate; certainly not so grossly disproportionate to the subject-matter as to induce the belief that passion and prejudice, and not an honest endeavor to fairly approximate the money value of such loss, swayed them. Unless the verdict appears to be improperly produced, I take it to be the duty of the court to let it alone. It is the essence of our law, and has been for many centuries, to leave such matters in the sound discretion of the jury, and to cut down this amount from $5,000 to $3,000 on this account is to substitute the judgment of the judges of this court for that of the jury, and against this order I dissent.